Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/29/21 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.
	
Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/29/21.

With regard to the species requirement, Applicant's election with traverse of Species D (FIGS.17-19B and 22A-C) in the reply filed on 12/29/21 is acknowledged.  The traversal is on the ground(s) that the species have considerable overlapping subject matter, such that the search would encompass all species, and no serious burden would befall the examiner. 
This is not found persuasive because the search for and examination of the additional features of a distinct species or invention and the additional claims of the distinct species or invention would seriously, unduly, and unfairly burden the examiner by prolonging the amount of time required to properly evaluate this application. Applicant’s argument that the subject matter overlaps reflects a poor understanding of the search process and does not meaningfully contribute to the prosecution of this case. Classification of subject matter does not necessarily not equate to the specific search strategy required. The need for a search of any additional classes or subclass within the USPC scheme, additional classes within the CPC scheme, and keyword text searching still exists. Even, assuming arguendo, that the search strategies overlap, they would not necessarily be identical.
Should an allowable product in a generic independent claim be found, rejoinder of dependent claims pursuant to the procedures set forth in MPEP § 821.04 will be considered. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the varying densities of claim 5, at least one support insert made of metal adjacent an aperture of claim 6 and the at least one metal support insert supported by said at least one bracket adjacent said aperture of claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not 

Specification
The disclosure is objected to because of the following informalities: 
At [0073], lines 11-12, “fasteners 15c” are described but are not shown with the embodiment (FIGS.6-8) presented in this paragraph. 
Likewise at [0080], line 4, fasteners “15c” are again disclosed but nothing in FIGS.12-13 labeled. The fasteners appear to be shown (labeled) instead with the embodiment of FIGS.14-16. 
Perhaps the specification in these instances should be changed to remove “15c” or the reference numeral (and corresponding lead line) added to FIGS. 6-8 and FIGS. 12-13.  
At [0090], the specification discloses that the structure includes different densities but then proceeds to describe what is apparently just a different of thickness of the material and not a different density. For example, [0090] discloses the different (in density) being formed by “using more plastic” which would necessarily be a different in thickness but not in density. Clarification and correction is requested. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3, 5-7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitations "a hood bracket" in line 2, “a vehicle hood” in line 2, “a body bracket” in line 2, “a vehicle body” in lines 2-3, “said hood bracket” in lines 3, 4, and 6, and “said body bracket” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 3 recites the limitation “said body bracket” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “varying densities” in lines 2-3 which is vague and unclear what specifically applicant intends to positively recite. The meaning of that claim limitation is unknown because after interpreting the claim in view of the specification no guidance is given and one of ordinary skill in the art would not understand to what degree to provide varying densities. It is further unclear how one would determine infringement. Furthermore, it is apparent from the drawings and specification that what the applicant is referring to as “varying densities” is actually a variation in the “thickness” of the material and not the density of the material. 
Claim 6 is unclear in that it recites the at least one support insert made of metal “adjacent an aperture” which is misleading in that it appears ([0091]) that the inserts ‘surround’ an aperture but are not “adjacent” or next to the apertures as recited. 
Claim 19 is unclear in that it recites the metal support insert “adjacent said aperture” which is apparently misleading in that it appears (and is described at least at [0091]) that the inserts ‘surround’ an aperture and are shown within the apertures in the drawing figures and not “adjacent” or next to the apertures as recited. Further explanation is kindly requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Yamada. 
For claim 1, Yamada (10315612) discloses a hinge comprising: 

wherein said at least one bracket is a composite component having a plastic body portion (Col 4, lines 38-62).  
For claim 2, said at least one bracket includes 
a hood bracket (60) for attachment to a vehicle hood, 
a body bracket (70) for attachment to a vehicle body and 
a deploy bracket (50) pivotably attached to said hood bracket and said body bracket, 
said hood bracket being pivotable relative to said deploy bracket between a non- deployed position and a deployed position; and 
an actuator (80) for moving said hood bracket to its deployed position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre, I et al. in view of Yamada. 
McIntyre, I et al. (2014/0182962) discloses a hinge comprising: 
at least one bracket (Figure 13b) being one of a hood bracket for attachment to a vehicle hood and a body bracket for attachment to a vehicle body; 
said at least one bracket includes 
a hood bracket (12) for attachment to a vehicle hood, 
a body bracket (16) for attachment to a vehicle body and 
a deploy bracket (30) pivotably attached to said hood bracket and said body bracket, 

an actuator (31) for moving said hood bracket to its deployed position.  
McIntyre, I et al. further teaches the use of a link mechanism and levers (51A,51B, see Figure 13b). 
McIntyre, I et al. lack said at least one bracket is a composite component having a plastic body portion, a feature taught by Yamada (10315612) as seen as Col 4, lines 38-62. 
It would have been obvious to one of ordinary skill in the art to have provided the bracket of McIntyre, I et al. with a plastic body portion as taught by Yamada as an obvious material choice based on desired criteria to facilitate manufacture and to provide the same predictable result of hinging a vehicle hood. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied above to claim 1, in view of CN 2628684Y (CN 684). 
For claim 4, Yamada lacks said bracket including a metal core panel and wherein said plastic body portion is secured to said metal core panel, a feature taught by CN 684 as seen in FIGS.5-8 where the bracket (51,52) includes a metal core (7) with a plastic body portion (6) secured thereto in order to achieve higher strength ([0026]). 
It would have been obvious to one of ordinary skill in the art to have provided the bracket of Yamada with a metal core as taught by CN 684 in order to achieve higher strength of the bracket. 

Claims 4-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied above to claim 1, in view of WO 2012123079A1 (WO 079). 
For claims 4-5, Yamada lacks said bracket including a metal core panel and wherein said plastic body portion is secured to said metal core panel via overmolding and the plastic body portion extends with varying thicknesses, a feature taught by WO 079 as seen in FIG.8 where the bracket includes a metal core (12) with a plastic body portion (64) secured thereto which plastic portion has varying thickness. 
It would have been obvious to one of ordinary skill in the art to have manufactured the bracket of Yamada with a metal core taught by WO 079 for strength and with plastic of varying thickness as taught by WO 079 in order to accommodate various design criteria. 

Claims 4-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied above to claim 1, in view of FR 2967936A1 (FR 936). 
For claims 4-5, Yamada lacks said bracket including a metal core panel and wherein said plastic body portion is secured to said metal core panel via overmolding and the plastic body portion extends with varying thicknesses, a feature taught by FR 936 as seen in FIG.2 where the bracket includes a metal core (2) with a plastic body portion (8,14) secured thereto which plastic portion has varying thickness. 
It would have been obvious to one of ordinary skill in the art to have manufactured the bracket of Yamada from a metal core taught by FR 936 for strength and with plastic of varying thickness as taught by FR 936 in order to accommodate various design criteria. 

Claims 6-7 and 18-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, as applied above to claim 1, in view of WO 2011141538A1 (WO 538). 
Yamada fails to disclose the recite support inserts or sleeves. 
For claim 6, WO 538 teaches a structural bracket (arm 10) formed of a metal core (14) over which a shell (12) of plastic material is provided wherein the bracket (10) includes at least one support insert (sleeves 18,20,22) made of metal surrounding (adjacent) an aperture formed in said at least one bracket for (capable of) receiving a fastener.  
For claim 7, WO 538 teaches said plastic body portion (12) is overmolded over said at least one support insert (18,20,22).  
For claim 18, WO 538 further comprises at least one tubular sleeve (18,20,22) defining an integrated bush bore (see “articulation bushes” and page 8, line 2) overmolded into said plastic body portion for receiving (capable of receiving) a fastener rotatable within said aperture.  
For claim 19, WO 538 comprises an aperture formed in said at least one bracket (10) for (or capable of) receiving a fastener to secure said at least one bracket to another component, at least one metal support insert supported by said at least one bracket surrounding (adjacent) said apertureand extending cross-wise between a first side and a second side of said at least one bracket.   
It would have been obvious to one of ordinary skill in the art to have provided Yamada metal inserts or sleeve as taught by WO 538 within apertures thereof and overmolded with the plastic portion as taught by WO 538 where the sleeves define an integrated bush bore in order to reinforce the articulation joints of the hinge and create a bushing structure to reduce friction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.